UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33297 POSITIVEID CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 06-1637809 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1690 South Congress Avenue, Suite201 Delray Beach, Florida 33445 (561)805-8000 (Address of principal executive offices, including zip code) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of shares outstanding of each of the issuer’s classes of common stock as of the close of business on May 16, 2013 is as follows: Class Number of Shares Common Stock: $0.01 Par Value POSITIVEID CORPORATION TABLE OF CONTENTS PART I —FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets — March 31, 2013 (unaudited) and December 31, 2012 1 Unaudited Condensed Consolidated Statements of Operations — Three Months Ended March31, 2013 and 2012 2 Unaudited Condensed Consolidated Statement of Stockholders’ Deficit — Three Months Ended March 31, 2013 3 Unaudited Condensed Consolidated Statements of Cash Flows — Three Months Ended March31, 2013 and 2012 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 24 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM4. CONTROLS AND PROCEDURES 28 PART II — OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 29 ITEM1A. RISK FACTORS 29 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 31 ITEM5. OTHER INFORMATION 31 ITEM6. EXHIBITS 31 SIGNATURES 32 PART I — FINANCIAL INFORMATION Item1. Financial Statements. POSITIVEID CORPORATION Condensed Consolidated Balance Sheets (In thousands, except share data) March 31, December 31, (unaudited) Assets Current Assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets 7 37 Total Current Assets Equipment, net 19 24 Prepaid tax advance Goodwill Intangibles, net Other assets 11 11 Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities: Accounts payable $ $ Deferred revenue Accrued expenses and other current liabilities Short term convertible debt, net of discount 95 Notes payable Warrant liability 93 Tax contingency Contingent earn-out liability Accrued preferred stock dividends payable 99 Total Current Liabilities Tax contingency Contingent earn-out liability 76 Commitments and contingencies Stockholders’ Deficit: Convertible preferred stock, 5,000,000 shares authorized, $.001 par value; Series F Preferred – 400 and 776 shares issued and outstanding, liquidation preference of $510 and $876, at March 31, 2013 and December 31, 2012, respectively — — Common stock, 470,000,000 shares authorized, $.01 par value, 14,586,579 and 9,541,174 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) Note receivable for shares issued — ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 POSITIVEID CORPORATION Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended March 31, Revenue $ — $ — Cost of sales — — Gross profit — — Operating expenses: Selling, general and administrative Research and development Total operating expenses Operating loss ) ) Other income (loss), net ) 69 Net loss ) ) Preferred stock dividends ) ) Beneficial conversion dividend on preferred stock ) ) Net loss attributable to common stockholders $ ) $ ) Net loss per common share attributable to common stockholders – basic and diluted $ ) $ ) Weighted average shares outstanding – basic and diluted See accompanying notes to unaudited condensed consolidated financial statements. 2 POSITIVEID CORPORATION Condensed Consolidated Statement of Stockholders’ Deficit For the Three Months Ended March31, 2013 (In thousands, except share data) (Unaudited) Preferred Stock Common Stock Additional Paid-in Accumulated Note Receivable For Shares Total Stockholders’ Equity Shares Amount Shares Amount Capital Deficit Issued (Deficit) Balance at January 1, 2013 — ) ) ) Conversion of Series F Preferred shares and repayment of Ironridge note receivable ) — ) — Beneficial conversion dividends for Series F Preferred conversion — ) — — Issuance of Common Stock pursuant to JMJ debt to equity conversion — — 66 18 — — 84 Beneficial conversion feature and issuance of warrants related to financing agreement — 35 — — 35 Cost of debt related to financing agreement — — 61 67 — — Issuance of Common Stock pursuant to Ironridge stock purchase agreement — — 80 57 — — Stock-based compensation — — 11 — — Accrual of preferred stock dividends — ) — — ) Net loss — ) — ) Balance at March 31, 2013 $
